DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1.	This Office Action is in response to amendments filed 6/24/2020.
2. 	Claims 1, 5, 7, 12, 14, 18-27, and 29-41 are pending, claims 18-27 have been withdrawn.
Claim Rejections - 35 USC § 102
3.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

4.	Claim(s) 1, 12, 14, 32-34, and 41 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Okubo et al. (JP2008-145480).
Okubo et al. discloses the below squaraine molecules:


    PNG
    media_image1.png
    260
    394
    media_image1.png
    Greyscale
 [pg.39; D-170].
 
. 

Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
 
6.	Claim 35-37 and 40 are rejected under 35 U.S.C. 103 as being unpatentable over Okubo et al. (JP2008-145480) in view Terpetschnig et al. (6,538,129).
	The disclosure of Okubo et al. is adequately set forth in the above paragraph. 
Okubo et al. does not expressly disclose the specific core of the claimed compound.
Terpetschnig et al. discloses the below base squaraine formula

    PNG
    media_image2.png
    276
    439
    media_image2.png
    Greyscale
 [col.6]. 

 	Regarding claims 36-37: identical compounds would have identical properties. Thus the properties of the claims are assumed to be inherent. 

 	Allowable Subject Matter
Claims 5, 7,  29-31, and 38-39 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONIQUE R PEETS whose telephone number is (571)270-7351.  The examiner can normally be reached on 7am-5pm M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on 571-272-1098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MONIQUE R PEETS/           Primary Examiner, Art Unit 1763